Case 2:15-cv-05193-ES-JAD Document 98 Filed 04/24/19 Page 1 of 2 PageID: 1505




                                                     U.S. Department of Justice
                                                     Civil Division, Federal Programs Branch

                                                     Via U.S. Mail:          Via Courier:
                                                     P.O. Box 883            1100 L Street, NW
                                                     Washington, DC 20044    Washington, DC 20005
Matthew Skurnik                                      Tel: (202) 616-8188     matthew.skurnik@usdoj.gov
Trial Attorney                                       Fax: (202) 616-8470

April 24, 2019

BY ECF

The Honorable Joseph A. Dickson
United States Magistrate Judge
Martin Luther King Building & U.S. Courthouse
50 Walnut Street Room 2D
Newark, New Jersey 07101

       Re:        Kyle v. Selective Service System et al., Docket No. 2:15-cv-05193-ES-JAD (D.N.J.)

Dear Judge Dickson,

        We write in response to the Court’s April 2, 2019 minute order, which required the
parties to “meet and confer on the need for discovery and on a proposed briefing schedule for the
motion for class certification and any anticipated motions for summary judgment.” ECF No. 96.

         The parties have conferred. We jointly propose that Defendants be given 60 days to
conduct discovery related to class certification, followed by three weeks to file their response to
Plaintiff’s class certification motion. We further propose that Plaintiff then be given two weeks
to file any response in support of her motion. Accordingly, the parties propose the following
schedule:

       April 29, 2019: First day Defendants may serve discovery related to class certification

       June 28, 2019: Last day Defendants may conduct discovery related to class certification

       July 19, 2019: Defendants file an opposition to Plaintiff’s motion for class certification

       August 2, 2019: Plaintiff files any reply in support of her motion for class certification

         The parties respectfully submit that a schedule for summary judgment should not be set
until after the Court rules on class certification, because the class certification ruling may affect
issues relevant to summary judgment.

                                                       Respectfully submitted,

                                               By:     /s/ Matthew Skurnik
Case 2:15-cv-05193-ES-JAD Document 98 Filed 04/24/19 Page 2 of 2 PageID: 1506
                                         -2-

                                               MATTHEW SKURNIK


                                               /s/ Michael J. Daher
                                               Michael J. Daher

cc:   Michael J. Daher, Esq. (By ECF)
      Roy Den Hollander, Esq. (By ECF)
